DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants Response to Non-Final Office Action
Applicants response dated 14 June 2022 to the Non-Final Office Action dated 17 March 2022 is acknowledged.  
Amended claims, dated 14 June 2022 have been entered into the record.

Examiner’s Response
The objections and rejections set forth in the previous office action are overcome in view of the present amendment.
Regarding the Gupta disclosed compound “IIIa” cited at page 5 of the previous office action the present amendment excludes the compound - since the “W” group cannot be unsubstituted and the compound has an unsubstituted phenyl moiety at this position.  The reference does not teach or provide any particular reason that would lead one to attach a substituent to the phenyl ring, see for example the generic formula at page 351 which teaches substitution at the indole ring and not the phenyl ring.

Status of the Claims
Claims 1, 3-6 and 10-12 are allowed. 
Claims 2 and 7-9 were cancelled by the Applicant.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07 December 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel aminopyrazole compounds of formula 1 with utility as TNIK inhibitors.  The compounds require a combination of structural features not reasonably taught, suggested or otherwise provide for by the prior art of record.  The closest prior art is represented by either or both of the US 20120165334 and US 20040122237 publications which were discussed at pages 4-5 of the previous office action - in regards to the species set forth in claims 4-5.  The references teach aminopyrazole compounds as inhibitors of kinases different from TNIK.  The disclosed compounds differ substantially in structure from those of the present claims.  The generic teachings of the references are broad and do not provide any reasons that would lead one to a compound according to the present claims nor to expect a successful result by making such significant structural changes.  
The rejoined methods of use are consistent with the in vitro TNIK inhibitory activity and cancer cell growth inhibition activity demonstrated for representative compounds at pages 31-35 of the specification.  See also, for example, the review article: "Emergence of TNIK inhibitors in cancer therapeutics", Yamada; Cancer Sci 2017, 108, 818–823 which describes the state of the art of the correlation of cancer treatment with TNIK functional activity.
The present claims are allowable for at least these reasons.

Conclusion
	Claims 1, 3-6 and 10-12 (renumbered claims 1-8) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625